Judgment of the County Court of Queens county convicting appellant *796of the crime of manslaughter in the second degree in that he knowingly permitted an automobile owned by him, which he then knew to be in a dangerous and defective condition, to be driven by another on the public highway, with the result that it struck and killed a pedestrian, reversed on the law, indictment dismissed and bail exonerated. The record is barren of proof that there was a causal connection between the defective brakes or the defective steering wheel and the happening of the casualty. Therefore,- the defective condition was not shown to be the direct or the proximate cause, of that casualty. Hagarty, Davis, Johnston and Taylor, JJ:, concur; Close, J., concurs for reversal but dissents as to the dismissal of the indictment.